Name: Commission Regulation (EC) NoÃ 80/2005 of 19 January 2005 repealing Regulation (EEC) NoÃ 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: organisation of the legal system;  plant product;  economic policy;  cooperation policy; NA
 Date Published: nan

 20.1.2005 EN Official Journal of the European Union L 16/51 COMMISSION REGULATION (EC) No 80/2005 of 19 January 2005 repealing Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops (1), and in particular Article 12(8) thereof, Whereas: (1) Commission Regulation (EEC) No 1517/77 (2) establishes groups of hop varieties. The amount of production aid for hops differed according to those varieties. This aid scheme was replaced by identical per hectare aid for all varieties, in accordance with Article 12 of Regulation (EEC) No 1696/71. (2) Regulation (EEC) No 1517/77 has accordingly ceased to be relevant and should be repealed. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1517/77 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 175, 4.8.1971, p. 1. Regulation as last amended by Regulation (EC) No 2320/2003 (OJ L 345, 31.12.2003, p. 18). (2) OJ L 169, 7.7.1977, p. 13. Regulation as last amended by Regulation (EC) No 1159/98 (OJ L 160, 4.6.1998, p. 18).